WILLIAMS, J.
1. The burden is on the one challenging the legality of service of summons in error to show, by clear and convincing evidence, the incorrectness and inaccuracy of the return.
2. Evidence held not sufficiently clear and convincing as to show that summons in error was made after return day thereof, where return showed timely service.
3. In a proceeding to sell real estate of a charitable or religious society or association *762under Sections 10051 and 10056 GC., the final order made in the trial court is a final judgment from which error may be prosecuted.
(Richards and Young, JJ., concur.)
For reference to full opinion see Omnibus Index, last page, this issue.